DETAILED ACTION

This office action is in response to a Request for Continued Examination filed May 29, 2020 in regards to a 371 application filed April 18, 2014 claiming priority to PCT/GB2012/052582 filed on October 18, 2012, which claims priority to foreign applications GB1118055 filed October 19, 2011 and GB1214971 filed August 22, 2012. Claims 1-7, 17-19, and 21 have been elected without traverse. Claims 8-16 and 20 have been withdrawn as non-elected. Claim 4 has been amended. Claims 5-6 have been cancelled without prejudice. Claims 1-4, 7, 17-19, and 21 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for the claims dated November 26, 2019 as follows: 
In regards to claims 8-16 and 20, CANCEL claims 8-16 and 20 without prejudice.  

Allowable Subject Matter

Claims 1-4, 7, 17-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Barzilai (US2010/0197182 A1).
Barzilai discloses a plaster exhibiting fire resistant qualities comprising 15-90% by weight of cement or gypsum or mixtures thereof, 2-50% by weight of aluminum hydroxide or magnesium hydroxide, 
	However, Barzilai does not teach or fairly suggest the claimed fire insulation material comprising a precursor comprising (i) a cement in an amount of between 10-30% w/w of the precursor and (ii) at least one of aluminum hydroxide, magnesium hydroxide, huntite, and hydromagnesite, in an amount of between 60-90% w/w of the precursor.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/RONALD GRINSTED/Examiner, Art Unit 1763     

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763